DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed after final are not entered as they are not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal.  They also raise the issue of new matter.

While not entered, the examiner would like highlight the issues that would be present if they were entered.  Namely, the question of support 112(a) for the proposed amendment which includes a length scale of > 1µm for the claimed nanotetrapods is raised.  However, the only disclosure of > 1 µm is in Fig 14 which shows a nanotetrapod to scale but clearly include length scales below 1 µm (e.g. < 1 µm).  Also, the claim is unbound (> 1µm) and thus no support for what the upper bound is limited to is presented in the discourse (‘how long can they be?’).  
Also, for claim 20, it the amendment introduces a 112(b) concern.  Claim 14 requires ZnO but claim 20 recites applying the coating could be by “depositing an electroless nickel coating.”  However, it is not clear, nor is it disclosed, how to make a ZnO coating from nickel.  Simultaneously, the option in claim 20 for applying ZnO via the electroless nickel coating presents 112(d) issue as it improperly depends and/or does not further limit the ZnO method step.
For at least these reasons, the claims are not entered after final.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C ORTMAN JR. whose telephone number is (571)272-0948.  The examiner can normally be reached on Mon-Tue 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerard Higgins/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        


/KEVIN C ORTMAN JR./Examiner, Art Unit 1782